DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 04/14/2020.
Claims 1-20 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 62/835837 under 35 U.S.C. 119(e) is acknowledged and granted.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads " Systems and methods are described herein for generating and/or providing additional renewable capacity credits relating to energy capacity of a renewable energy source”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," and in this case “are described”. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of for providing additional renewable capacity credits without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and 11 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “determining an energy capacity of the renewable energy source;
	converting the energy capacity of the renewable energy source into one or more additional renewable capacity credits;
associate the one or more additional renewable capacity credits with the installed renewable energy source; and 	providing the one or more additional renewable capacity credits for purchase on a marketplace to offset energy consumption for a particular energy-consuming device, location, or process”. 
Claim 11 comprises inter alia the functions or steps of “determining an energy capacity of the renewable energy source; 	converting the energy capacity of the renewable energy source into one or more additional renewable capacity credits; and 	providing the additional renewable capacity credits to offset energy consumption for a particular energy-consuming device, location, or process”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Providing additional renewable capacity credits claim to determine an impact that resulted from non-compliance (e.g., the opportunity cost that was lost due to the use of non-preferred service providers) is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing (as a block-chain distributed ledger), and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [page 22]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-10 and 12-20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bain et al. (PGPub No. 20190372345) – teaches an energy, and more particularly to an automated platform for a marketplace for retail energy. [0330] … energy usage data 146, price data 148 and tax and credit data 154 (such as data relating to the availability of renewable energy credits, carbon credits, and the like). Price data 148 may include historical pricing data 150, real-time pricing data 152, and/or forward looking pricing data, such as day-ahead pricing data 190. Price data 148 may also include energy cost data 170, ancillary services cost data 168, other independent system operator (ISO) generated cost data 166, transmission utility price data 164, generation utility price data 162, and the like. Tax and credit data 154 may include federal tax and credit data 160, state tax and credit data 158, local tax and credit data 156, and the like. In embodiments, integration of tax and credit data 154 may enable the utility marketplace platform 100 to facilitate comprehensive optimization of energy consumption by consumers 132, including by accounting for taxes, renewable energy credits and the like at the federal, state and local level, so that consumers can act upon the “real” price (net of taxes and credits), when making energy consumption choices.
Cella et al. (PGPub No. 20200104872) – teaches a systems and methods for predicting forward market pricing for renewable energy credit based on human behavioral data are disclosed. An example transaction-enabling system may include a forward market circuit to access a forward energy credit market and a market forecasting circuit to automatically generate a forecast for a forward market price of an energy credit in the forward energy credit market where the forecast is based at least in part on a human behavior information collected from at least one human behavioral data source. The example system may further include wherein the energy credit includes a   renewable energy credit associated with a renewable energy system, and a smart contract circuit to perform at least one of selling the renewable energy credit or purchasing the renewable energy credit on the forward energy credit market in response to the forecasted forward market price of the energy credit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
11/13/2021